Title: From Tench Tilghman to Timothy Pickering, 5 November 1780
From: Tilghman, Tench
To: Pickering, Timothy


                        

                            
                            Dear Sir
                            Head Quarters Thursday Evg 5 November 1780
                            
                        
                        I send you the dispatches for Millet—There are among them two letters—one for Morris Town and one for
                            Baskenridge which he is to deliver—they are of consequence and therefore be pleased to give him a charge respecting them.
                        His Excellency only wishes to have four more Boats upon Carriages, If you can have them mounted from those
                            upon the North River—the remainder may be all sent up above the High lands. Yrs
                        
                            Tench Tilghman
                        
                    